Citation Nr: 1413172	
Decision Date: 03/28/14    Archive Date: 04/08/14

DOCKET NO.  08-35 446	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for prostate cancer, to include as due to herbicide exposure.

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure.

3.  Entitlement to service connection for prostate cancer, to include as due to herbicide exposure.

4.  Entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1963 to March 1965. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2008 and June 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Board notes that the Veteran requested a travel Board hearing in connection with his current claims.  In September 2011, the Veteran subsequently withdrew his request for a travel Board hearing.

In addition to the paper claims file, the Board has reviewed the record maintained in the Virtual VA and Veterans Benefits Management System (VBMS) electronic claims files associated with the Veteran's claim.

The issues of entitlement to service connection for prostate cancer and diabetes mellitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The Veteran's original claim of service connection for prostate cancer was denied by an unappealed rating decision in April 1999.

2.  Evidence received since the April 1999 rating decision is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim seeking service connection for prostate cancer.

3.  The Veteran's original claim of service connection for diabetes mellitus was denied by an unappealed rating decision in January 2004.

4.  Evidence added to the record since the January 2004 rating decision is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim seeking service connection for diabetes mellitus.


CONCLUSIONS OF LAW

1.  The April 1999 rating decision that denied service connection for prostate cancer is final.  38 U.S.C.A. § 7105 (West 2002).

2.  The January 2004 rating decision that denied service connection for diabetes mellitus is final.  38 U.S.C.A. § 7105 (West 2002).

3.  New and material evidence has been received to reopen the claim seeking service connection for prostate cancer, to include as due to herbicide exposure.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

4.  New and material evidence has been received to reopen the claim seeking service connection for diabetes mellitus, to include as due to herbicide exposure.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Given the favorable nature of the Board's decision to reopen the Veteran's claims, further discussion of VA's duties to notify and assist the claimant with respect to the claims to reopen is not necessary.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement and substantive appeal are filed within the applicable time limits.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

If a claim has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when  considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and the evidence must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The language of 38 C.F.R. § 3.156(a) creates a low threshold for finding new and material evidence.  Moreover, in determining whether this low threshold is met, consideration need not be limited to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  See Shade v. Shinseki, 24 Vet. App. 110 (2010). 

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).
In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.

A.  Prostate Cancer

The Veteran was denied service connection for prostate cancer in an April 1999 rating decision.  The decision stated that the submitted medical records did not establish that the Veteran was presently diagnosed with prostate cancer.  Further, there was no evidence showing that any such condition was incurred in or aggravated by military service or that the Veteran was exposed to herbicides in active service.  

The Veteran did not appeal the April 1999 rating decision and it became final.  Evidence of record at that time of this rating decision included the Veteran's service treatment records, service personnel records, VA medical records, and the Veteran's contentions that he was exposed to herbicides while traveling through Vietnam.

In June 2007, the Veteran filed a petition to reopen his service connection claim for prostate cancer.  Evidence received since the April 1999 rating decision includes VA medical records reflecting a diagnosis of prostate cancer, Department of Defense letters sent to the Veteran referencing a VA article detailing herbicide use at locations outside of Vietnam, a listing of sites where herbicides were used in the United States and outside of Vietnam, and the Veteran's statements asserting presumptive herbicide exposure based upon his presence in Thailand.  The items of evidence were not of record at the time of the prior final rating decision, and therefore, they are new.  

The Board also finds that the newly received evidence is not cumulative or redundant, relates to unestablished facts necessary to substantiate the Veteran's service connection claim for prostate cancer, and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.303.  In particular, the Veteran's recent VA medical records showing a diagnosis of prostate cancer were not in his file at the time of the prior final denial.  As the lack of a confirmed diagnosis was one of the reasons for the adverse rating decision in April 1999, this new evidence is material.  

The Board also finds that the Veteran's recent statements claiming exposure to herbicides while in Thailand, when combined with his submitted information concerning herbicide use in Thailand during the Vietnam era, is material.  The new evidence supports a theory not previously considered by the RO, namely, presumptive service connection due to herbicide exposure in Thailand.  Moreover, the Veteran's statements are presumed credible for the purposes of deciding whether or not to reopen the claim.

In sum, the Board finds that the additional evidence received is new and material within the meaning of 38 C.F.R. § 3.156, warranting reopening of service connection for prostate cancer.  

B.  Diabetes Mellitus

The Veteran was denied service connection for diabetes mellitus in a January 2004 rating decision.  According to the decision, the evidence did not show that the Veteran was exposed to herbicides while in service, and there was no evidence showing that diabetes mellitus was incurred in or aggravated by military service.  

The Veteran did not appeal the January 2004 rating decision and it became final.  Evidence of record at that time of the final rating decision included the Veteran's service treatment records, service personnel records, VA medical records reflecting a diagnosis of diabetes mellitus, and the Veteran's contentions that he was exposed to herbicides while traveling through Vietnam.  The RO declined to reopen the claim in a February 2006 rating decision that was also not appealed by the Veteran.

In October 2008, the Veteran filed a petition to reopen his service connection claim for diabetes mellitus.  Evidence received since the prior final rating decision includes Department of Defense letters sent to the Veteran referencing a VA article detailing herbicide use at locations outside of Vietnam, a listing of sites where herbicides were used in the United States and outside of Vietnam, and the Veteran's statements asserting presumptive herbicide exposure based upon his presence in Thailand.  The items of evidence were not of record at the time of the prior final rating decision, and therefore, they are new.  

The Board finds that the Veteran's recent statements claiming exposure to herbicides while in Thailand, when combined with his submitted information concerning herbicide use in Thailand during the Vietnam era, is material.  The new evidence supports a theory not previously considered by the RO, namely, presumptive service connection due to herbicide exposure in Thailand.  Moreover, the Veteran's statements are presumed credible for the purposes of deciding whether or not to reopen the claim.

In sum, the Board finds that the additional evidence received is new and material within the meaning of 38 C.F.R. § 3.156, warranting reopening of service connection for diabetes mellitus.  

For the reasons stated in the REMAND portion of this decision below, the Board concludes that additional development is required in order to address the merits of the underlying service connection claims.


ORDER

New and material evidence having been submitted, the claim for service connection for prostate cancer is reopened.  To this extent only, the appeal is granted.

New and material evidence having been submitted, the claim for service connection for diabetes mellitus is reopened.  To this extent only, the appeal is granted.


REMAND

Additional development is required prior to adjudicating the Veteran's claims.
The Veteran specifically contends that his prostate cancer and diabetes mellitus were the result of herbicide exposure from service in Thailand.  He also asserts being in Vietnam before being transferred to Thailand.  Service personnel records show that the Veteran served in Thailand from March 1964 to February 1965.  His DD-214 shows a military occupational specialty (MOS) of supply handler, and his last duty assignment was with the 590th Quartermaster Company.  The Veteran's statements indicate that he was occasionally placed on guard duty along the runways.   See August 2007 Statement in Support of Claim.   However, the Veteran never precisely stated at which base in Thailand he was stationed.

A Veteran shall be presumed to have been exposed to certain herbicide agents where the evidence can establish that the Veteran served on active duty in one of a few specific locations.  38 C.F.R. § 3.307.  Most commonly, these presumptions apply to Veterans who served on active duty in the Republic of Vietnam from January 9, 1962, to May 7, 1975.  38 U.S.C.A. § 1116.  However, exposure to such herbicides is also presumed for Veterans who served in specific specialties at certain Royal Thai Air Force Bases (RTAFB's) during the Vietnam era.  If a Veteran was exposed to a herbicide agent during active military, naval, or air service, prostate cancer and diabetes mellitus shall be service-connected if the requirements of 38 C.F.R. § 3.307(a) are met even if there is no record of such disease during service.  38 C.F.R. § 3.309(e).

The procedures for establishing exposure to toxic herbicides for Veterans stationed in Thailand during the Vietnam Era are set forth in the VA Adjudication Procedures Manual (M21-1MR), Part IV.ii.2.C.10.q.  Under this section, exposure will be conceded for any United States Army Veteran who served with a military police unit, or with a military police occupational specialty, on the RTAFBs in U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, or Don Muang. 

If the evidence does not indicate that a Veteran served on a specified RTAFB in such a capacity, with duty on the air base perimeter, a "memorandum of record" will be incorporated into the claims file, which details the use of tactical herbicides in Thailand during the Vietnam era.  Based on the information contained in this memorandum, as well as any information the Veteran submits, exposure will be considered based on the evidence of record, which may require referral of the case to the Joint Services Records and Research Center (JSRRC) for additional development.  There is no indication that the RO took any steps as outlined in M21-1MR for exposure to herbicides in Thailand.  Thus, the Board finds that the claims file should be sent to the RO/AMC in order to properly develop the Veteran's claims file.

In addition, the Board notes that the Veteran's service personell records which are contained in the claims file do not apprea to be a complete set.  A complete st should be obtain for review in connection with the claim.

Accordingly, the case is REMANDED for the following action:

1.  Develop the Veteran's claim pursuant to M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(q).

2. Contact the JSRRC or appropriate agency in order to attempt to determine whether the Veteran was exposed to herbicides during his period of service based on the information of record.  In submitting this request, provide the JSRRC with a description of the allegations as to herbicide exposure and the Veteran's duties along with copies of any personnel records obtained showing service dates, duties, and units of assignment.

Additionally, follow any directives provided by the JSRRC in obtaining relevant records from alternate sources.  All requests and responses with respect to the above actions, both positive and negative, should be associated with the claims file.

3.  Then re-adjudicate the Veteran's claims.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


